Harvey, J. (dissenting):
My understanding of the record in this case and my ideas as to the judgment which should be rendered differ so widely from those expressed in the opinion of the court that I deem it proper for me to state my views, as follows: We may begin with the facts shown by the record, that L. M. Kagey was administrator — having been appointed by the probate .court of Mitchell county, Kansas — of the estate of Lizzie Nippert and Opal *634Nippert, both deceased; that he had completed the administration of those estates and made his final report, which showed that he had on hand $8,915.46 which should be turned over to George Eberle, sole heir of the decedents. About the time that final report was made, and on March 21, 1932, Matthew J. Morrissey filed in the probate court of Mitchell county an application for an order that this money be paid to him as guardian of the person and estate of George Eberle. The application recited that he had been duly appointed, had qualified, and was acting as guardian of George Eberle, incompetent; that George Eberle is a resident of Lancaster county, Nebraska, of which place the guardian is also a resident; that on February 18, 1932, in a court of competent jurisdiction of Lancaster county, Nebraska, George Eberle was adjudged incompetent, and that Matthew J. Morrissey was appointed as his guardian. Attached to this application was a duly certified copy of the proceedings in the Nebraska court. This included the petition presented to that court in which it was alleged that George Eberle is a resident of Lancaster county, Nebraska; that he is seventy-five years of age and suffering from mental and physical infirmities incident to advanced age, and is therefore incompetent to take charge of and manage his business affairs. There was notice, a hearing, a finding that George Eberle was a resident of Lancaster county, Nebraska; that by reason of his mental incompetency it was necessary to have a guardian appointed for his estate; that Matthew J. Morrissey was appointed, letters of guardianship were issued to him, he took oath, gave bond and qualified as such guardian.
Perhaps on the same day, March 21, 1932, L. M. Kagey filed in the probate court of Mitchell county an instrument denominated “Application for appointment of guardian,” in which it was recited that as administrator of the estates mentioned he had in his hands for distribution to George Eberle the sum of $8,915.46 subject to the order of the court; that on February 18, 1932, Matthew J. Morrissey, of Lancaster county, Nebraska, was appointed guardian of the person and estate of George Eberle. A copy of the proceedings of the Lancaster county, Nebraska, court was attached and marked “exhibit A”; “That because of said proceedings, as shown by ‘exhibit A,’ your petitioner, L. M. Kagey . . . asks the court that Matthew J. Morrissey, or some other suitable person, be appointed guardian of said estate in Mitchell county, and that your *635petitioner be ordered to disburse said funds to said guardian so appointed by this court.”
On March 25, 1932, the court made an order, as shown by the entry in his journal, “the court finds from the evidence that the application of Matthew J. Morrissey asking that he be appointed guardian of the person and estate of George Eberle in Mitchell county should be denied . . . and said George F. Eresch is appointed guardian,” presumably upon the application of L. M. Kagey.
It should be noted that Matthew J. Morrissey had not asked that he be appointed by the probate court of Mitchell county as guardian of the person and estate of George Eberle in Mitchell county. What he had asked was that the court make an order for the administrator, L. M. Kagey, to turn the money in his hands belonging to George Eberle to him as guardian of George Eberle.
It should be noted also that nó question appears to have been raised in the probate court in Mitchell county as to the validity of the appointment by the Lancaster county, Nebraska, court of Matthew J. Morrissey as guardian of George Eberle. It should be noted also that the application for appointment as guardian, signed by L. M. Kagey, did not allege that George Eberle was a resident of Mitchell county, Kansas, nor that he was incompetent, nor did it allege facts showing that the probate court of Mitchell county, Kansas, had jurisdiction to appoint a guardian for George Eberle, nor any reason why such a guardian should be appointed other than “because of said proceedings, as shown by ‘exhibit A.’ ” These proceedings show a guardian had been appointed in Nebraska for George Eberle, a resident of that state, and because of his incompetency, as found by a proper court of that state.
This mandamus action was filed in the district court March 28, 1932. In the motion for the writ plaintiff recited the facts and asked that a writ issue compelling defendant “to allow the application and petition of the plaintiff and order said funds of said George Eberle, incompetent, delivered to the plaintiff.”
It is my judgment that the proceeding in mandamus should be limited to an order directing the probáte court to pass upon and decide the application of Matthew J. Morrissey that an order be made for the administrator, L. M. Kagey, to pay the funds in his hands belonging to George Eberle to plaintiff as guardian of George *636Eberle. The probate court of Mitchell county never passed on that application. It should do so. If the application were denied I see no reason why the applicant could not appeal from the order denying it, and I regard that as the proper procedure. Since no issue had been raised in the probate court of the validity of the appointment of plaintiff as guardian of the estate of George Eberle by the Lancaster county, Nebraska, court, the validity of that appointment should have been recognized. The probate court of Mitchell county had no petition before it setting forth jurisdictional facts which would justify or authorize it to appoint a guardian for the estate of George Eberle, nor was there any sufficient notice or hearing to justify such appointment.
Mandamus does not lie to require the probate court to decide a matter pending before it in a particular way, but it is an appropriate remedy to require a decision, and this case should be limited to that.
The judgment of the court below should be modified in harmony with these views.
Dawson, J., concurs in this dissent.